Title: To Benjamin Franklin from the Baronne d’Ahax, with Franklin’s Draft of a Reply, 12 May 1783
From: Ahax, ——, baronne d’,Franklin, Benjamin
To: Franklin, Benjamin


paris le 12 may 1783
Monsieur apres avoir eu le bonheur de vous voir je desir de le renouveller et vous demande votre heurs la plus Comode ou je puis avoir la bonheur de vous revoir Seul car jai besoin dun Confidant et jesper de le trouver dans L’etre que je revere le plus au monde.
Jai l’honneur d’etre avec la plus grand veneration monsieur votre tres humble et tres obeisante servante
LA Baronne D’AHAX

Je prie de vouloir avoir la bonte de mètre sur mon adresse L’envelope de Mr dupont directeur des subistance militairs au Bureau gènéral rúe charlot au marais a paris

 
Endorsed: Mr Franklin having much Business finds that previous Appointments of Days & Hours to see Persons on their private Affairs proves often inconvenient to him: And as it may be so to Madam la Baronne to come so far as Passy upon an Uncertainty, he submits it to her Consideration, whether if she has need of his Advice, it may not be best to state the Affair to him in a Letter, which he will immediately answer.
Notation: D’Ahas. 12 May 1783.—
